Citation Nr: 0010196	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-43 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the appellant's character of discharge from 
military service, for the period from May 9, 1989 to December 
28, 1992, is a bar to Department of Veterans Affairs (VA) 
benefits.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran has been found by the regional office (RO) to 
have had active service from September 1986 to March 23, 
1990.  An April 1994 administrative decision determined that 
additional service for the period of March 24, 1990 to 
December 28, 1992 was dishonorable for VA purposes, and as 
was noted by the Board of Veterans' Appeals (Board) in June 
1996, a notice of disagreement as to this decision entitled 
the veteran to a statement of the case.  As the record 
reflects the issuance of a statement of the case and 
subsequent substantive appeal as to this matter, this issue 
is now ready for appellate consideration.

However, as will be shown more fully below, the Board notes 
that the service department has determined that despite not 
serving out a four year enlistment period as of May 1989, the 
veteran was eligible at that time for an honorable discharge 
and immediate enlistment/reenlistment.  The Board further 
notes that the VA is bound by the findings of the service 
department with respect to the type or classification of 
service members' military service and discharge therefrom.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board finds that the more appropriate period of service 
for scrutiny as to the character of discharge for entitlement 
to VA benefits would be the period of May 9, 1989 to December 
28, 1992.  

The Board further notes that with respect to the issue of 
entitlement to service connection for a skin disability, the 
action requested by the Board in its June 1996 remand has 
been accomplished to the extent possible.  In this regard, 
the Board also observes that the record reflects that the 
veteran failed to report for a scheduled VA medical 
examination and a hearing before a traveling member of the 
Board without explanation.  Consequently, the Board finds 
that this issue is also ready for appellate consideration.


FINDINGS OF FACT

1.  The appellant's active duty in the Navy, for the period 
of May 9, 1989 to December 28, 1992, ended with an other-
than-honorable discharge.

2.  Such discharge was the result of an isolated minor 
offense involving drug use; service was otherwise honest, 
faithful, and meritorious; and while there was willful 
misconduct, it was not persistent.

3.  Chronic dermatitis is related to active service.


CONCLUSIONS OF LAW

1.  The other-than-honorable discharge, for the period of 
military service from May 9, 1989 to December 28, 1992, was 
not the result of an offense involving moral turpitude and/or 
willful and persistent misconduct; such discharge is not 
dishonorable for VA purposes, and VA benefits are not barred 
as to this period of service.  38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. § 3.12 (1999).

2.  Chronic dermatitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Appellant's Character of Discharge from 
Military Service, for the period from May 9, 1989 to December 
28, 1992, is a Bar to VA Benefits.

Background

The appellant had honorable active duty in the Navy from 
March 24, 1986 to May 8, 1989, and the character of discharge 
from such service qualifies him for VA benefits based on that 
period of service.

He was given an other-than-honorable discharge from his final 
period of naval service, May 9, 1989 to December 28, 1992, 
and the question is whether the character of that discharge 
is a bar to VA benefits based on such service.

To be considered a "veteran," a person must have had active 
service and been discharged or released therefrom under 
conditions "other than dishonorable."  38 U.S.C.A. § 
101(2).  Compensation and most other VA benefits are barred 
if they are claimed with reference to a period of service 
which is found to be dishonorable for VA purposes.  38 C.F.R. 
§ 3.12(a).  When a serviceman is given an other-than-
honorable discharge by the service department, the VA decides 
whether the character of such discharge is dishonorable for 
VA purposes.  

The Board's review of pertinent regulations reveals two 
potential legal bars in the present case, one of which was 
relied on by the RO and one which was not.  The one relied on 
by the RO is found in 38 C.F.R. § 3.12(d)(3), which provides 
that a discharge because of an offense involving moral 
turpitude (this includes, generally, conviction of a felony), 
is considered to have been issued under dishonorable 
conditions.  The Board further notes that in a published 
opinion, VA's General Counsel stated that criminal offenses 
involve "moral turpitude" for purposes of veterans benefits 
if they are willful, gravely violate moral standards, and are 
committed without justification or legal excuse and would be 
the type expected to cause harm or loss to person or 
property.  The test was noted to be whether the offender knew 
or should have known the act was wrong and was sufficiently 
mature to perform military service requiring integrity and 
commitment to responsibility.  VAOPGC 8-87 (Feb. 5, 1988).  

Additionally, 38 C.F.R. § 3.12(d)(4) provides that an other-
than-honorable discharge will be considered to have been 
issued under dishonorable conditions if it was due to 
"willful and persistent misconduct."  The regulation 
further provides that a discharge because of a minor offense 
will not be considered willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying discharge) as to the period of service from May 
9, 1989 to December 28, 1992, and the reasonable doubt 
doctrine does not apply in such a case.  Laruan v. West, No. 
96-179 (U.S. Vet. App. Feb. 3, 1998); Holmes v. Brown, 10 
Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).

Service department records reveal that the veteran's December 
28, 1992 other-than-honorable discharge was given for 
"MISCONDUCT-DRUG ABUSE (USE)."  In November 1992, he 
underwent Commanding Officer's Nonjudicial Punishment (NJP) 
under Article 112a (wrongful use of cocaine) of the Uniform 
Code of Military Justice (UCMJ).  The veteran's case was then 
referred for administrative discharge processing and the 
subsequent issuance of an other-than-honorable discharge in 
accordance with Naval Military Personnel Manual section 
3630620 (separation of enlisted members by reason of 
misconduct due to drug abuse).  In November 1992 statements 
contained in service medical records, the appellant explained 
the circumstances of his discharge.  In a medical evaluation 
report, dated in late November 1992, it was noted that the 
veteran was evaluated following a positive urinalysis for 
cocaine, and that at this time, while he expressed a desire 
to abstain from cocaine and alcohol, he denied having a 
problem with either substance.  The veteran was believed to 
be minimizing his drug and alcohol use.  It was further noted 
that although the veteran had a pre-service history of 
marijuana usage, this was his only NJP, and he demonstrated 
above average work performance evaluations.  

A service medical evaluation from early December 1992, 
reflects the veteran's report that he had used cocaine on 
various occasions since 1976, including once in 1986, but 
that he thereafter stopped, and did not experiment again with 
cocaine until November 1992.  Once again, the veteran's drug 
use was believed to be greater than as disclosed and the 
veteran was found to be psychologically dependent on alcohol 
and drugs.  In subsequent post-service written statements, 
the veteran has emphasized that this was a single episode of 
drug use while in service and that his second period of 
active service was otherwise characterized by meritorious and 
commendable service.  

Analysis

The Board has reviewed the evidence with respect to this 
issue, and first notes that it does not find that the 
evidence establishes that the offense which resulted in the 
veteran's discharge in December 1992 involved moral turpitude 
within the meaning of the criteria set forth in 38 C.F.R. 
§ 3.12(d)(3).  More specifically, while the Board is dismayed 
by some of the in-service statements made by the veteran 
regarding his drug use, the record at most indicates pre-
service drug usage and confirms usage in November 1992.  
Otherwise, the veteran's record of service is devoid of any 
other NJP and is primarily reflective of meritorious service.  
Consequently, the Board does not find that the evidence 
supports a determination that the veteran's use of cocaine in 
November 1992 was tantamount to a conviction of a felony 
involving moral turpitude.  Moreover, there is also no 
evidence that the veteran's use of cocaine in November 1992 
or at any other time occurred in a manner that was expected 
to cause harm to anyone other than the veteran himself.  

With respect to 38 C.F.R. § 3.12(d)(4), it is clear to the 
Board that the appellant's other-than-honorable discharge for 
drug abuse involved misconduct and was willful; yet the 
regulation requires that there be willful and persistent 
misconduct for the discharge to be deemed dishonorable for VA 
purposes.  (Emphasis added.)  There is no credible evidence 
of the persistence of willful misconduct in this case.  
Service documents reveal that while more significant drug use 
was suspected, perhaps with good reason, there were no other 
NJP's and no other in-service treatment for drug abuse.  In 
summary, the preponderance of the evidence establishes that 
the other-than-honorable discharge, issued at the end of the 
appellant's service from May 9, 1989, to December 28, 1992, 
was based on a single confirmed episode of drug abuse in 
November 1992, and that the veteran's service was otherwise 
honest, faithful, and meritorious.  The offense leading to 
discharge involved willfulness and was misconduct, but there 
was no persistent willful misconduct.  Thus, based on all of 
the foregoing, the Board finds that the discharge for the 
period of May 9, 1989 to December 28, 1992 is not 
dishonorable for VA benefits purposes; the appellant is a 
"veteran" as to this period of service; and there is no 
character of discharge bar for VA benefits as to this period 
of service.  


II.  Entitlement to Service Connection for a Skin Disability

Background

The Board finds initially that the claim for service 
connection for a skin disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that the veteran has presented a claim which is 
plausible.  The Board also finds that the facts relevant to 
this issue have been developed to the extent possible and 
that the statutory obligation of the VA to assist in the 
development of the claim is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

The service medical and personnel records show that the 
veteran served aboard a submarine from September 1986 to 
January 1991.  The service medical records for the period of 
March 24, 1986 to December 28, 1992 are negative for any 
complaint, finding or history of skin disease.

On initial VA examination in June 1994, the veteran stated 
that on submarine duty in 1991, he first began to notice skin 
lesions that he attributed to exposure to chemicals, 
including Amine.  There was no history of treatment during 
service.  Photographs were taken of the affected areas, which 
included the arms, legs, thighs, chest and back.  The 
diagnosis was chronic dermatitis, secondary to chemical 
exposure including Amine.

VA Persian Gulf War examination in August 1994 revealed that 
the veteran reported first noticing skin lesions, mainly on 
his hands but elsewhere also, during submarine duty in the 
service.  The veteran attributed this to frequent exposure to 
"Anine," which was identified as a chemical used in carbon 
dioxide scrubbers (equipment used to get rid of carbon 
dioxide on board submarines).  The veteran further related 
that the lesions were located mainly in the hands and truncal 
areas, and that this all began in 1991 aboard submarines.  
Subsequently, the veteran reported that the dermatitis had 
gotten worse, and that the lesions were itchy and burned.  
While on the submarines, the veteran also noted that he was 
exposed to caustic material and electrolyte solutions which 
might have also contributed to his dermatitis.  Finally, the 
veteran indicated that there was sometimes a haze in the sky 
during the Gulf War and that it was possible that his skin 
condition was related to petrochemical smoke.

Physical examination at this time revealed numerous macular 
areas which were deep red, varying from 1-3 centimeters (cm) 
and irregularly shaped on the arms, legs, thighs, chest and 
back.  On the legs there were some confluent erythematous 
areas in addition to the distinct macular lesions on the 
anterior aspect of the thighs.  There was also a black-
colored lesion, approximately 2 cm in diameter, on the dorsal 
aspect of the left foot with excoriation.  The diagnosis was 
chronic dermatitis, secondary to various chemical exposures, 
from submarine duty, including "anine;" possible also 
secondary to petrochemical smoke irritation.

In September 1994, the veteran's primary physician stated 
that the stress related to temporomandibular joint (TMJ) pain 
was manifested by a form of neurodermatitis.

On an October 1994 psychological evaluation, history included 
nervous dermatitis originating from chemical exposure during 
Desert Storm with recurrence in January 1994.


Analysis

The record reflects that the veteran has claimed that his 
skin disorder was the result of chemical exposure while 
aboard a submarine and/or as the result of exposure to 
petrochemical smoke while in the Persian Gulf.  However, 
Persian Gulf service has not been sufficiently verified and 
the record also reflects diagnoses of dermatitis that the 
Board finds to be sufficiently specific to preclude a 
determination that the veteran skin disability is an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 (1999).  
The Board further notes that the record does not reveal any 
evidence of treatment of a skin disorder during service.  
Therefore, the Board concludes that the success of the 
veteran's claim will depend on the existence of medical 
evidence that specifically relates current chronic dermatitis 
to service.  

In this regard, the Board recognizes that in its previous 
remand of June 1996, it determined that the evidence that was 
then of record was in conflict over the proper diagnosis and 
etiology for the veteran's skin disability.  As a result, the 
RO was requested to obtain an additional medical examination 
of the veteran.  Since the veteran failed to report for the 
examination, evidence that may have assisted the Board in the 
evaluation of the veteran's claim is not available.  However, 
an August 1994 VA Persian Gulf War medical examination report 
is now of record that was not of record at the time of the 
Board's remand of June 1996.  The Board has examined this 
report and notes that following a complete examination of the 
veteran, the VA examiner provided a diagnosis of chronic 
dermatitis, secondary to various chemical exposures, from 
submarine duty, including "anine;" possible also secondary 
to petrochemical smoke irritation, and that this is 
consistent with the same VA examiner's diagnosis following 
his examination of the veteran in June 1994.  

Although it is noted that the record continues to reflect 
diagnoses of neurodermatitis in September 1994 and nervous 
dermatitis in October 1994, the neurodermatitis was related 
to TMJ pain, and the VA examiner in August 1994 noted 
numerous macular areas on the arms, legs, thighs, chest and 
back.  In addition, the diagnosis of nervous dermatitis was 
also related to chemical exposure during Desert Storm with 
recurrence in January 1994.  Finally, other than the 
possibility of a relationship between neurodermatitis and TMJ 
pain, the record does not really reflect any medical evidence 
which disputes a relationship between chemical exposure in 
service and chronic dermatitis of the arms, legs, thighs, 
chest and back.

Consequently, the Board finds that the June and August 1994 
opinions of the VA examiner that the veteran's chronic 
dermatitis was secondary to various chemical exposures while 
on submarine duty, is essentially uncontroverted, and that 
this and other evidence of record is therefore sufficient to 
trigger the benefit of the doubt doctrine and establish a 
nexus between the veteran's current chronic dermatitis and 
service.  38 U.S.C.A. § 5107.  Hence, the Board finds that 
chronic dermatitis was incurred in service and that it 
continued thereafter, that there is competent evidence that 
the veteran currently has this disability, and that service 
connection for chronic dermatitis is warranted.


ORDER

The character of the appellant's discharge from military 
service, for the period of May 9, 1989 to December 28, 1992, 
is not a bar to VA benefits, and the appeal as to this issue 
is granted.

The claim for service connection for a skin disability is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


